DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-2, 5-10, 12, 15-20, and 22 are pending of which claims 1-2 and 5-10 are withdrawn from consideration. Amendment to claim 12 changing the transition phrase to “consisting of” has overcome rejections under 35 USC 103 over Sumitomo Metal (JP931534A).
The Declaration under 37 CFR 1.132 filed November 3, 2022 is insufficient to overcome the rejection of claims 12 and 15-20 based upon 35 USC 103 over Okamoto (US20180148809) as set forth in the last Office action because:  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Identification of the presently claimed steel sheet as a hot-rolled steel sheet does not distinguish the present steel sheet as claimed from the cold-rolled steel sheet disclosed by Okamoto (US20180148809) [0007], [0099], [0138] because Okamoto hot-rolls the steel sheet before cold-rolling [0007], [0093], [0098], [0138], and a steel sheet which is both hot-rolled and cold-rolled meets the broadest reasonable interpretation of a hot-rolled steel sheet as claimed, Pointing out that the steel disclosed by Okamoto is cold-rolled does not amount to a structural difference between the claimed steel sheet and the steel sheet disclosed by Okamoto. Further, Okamoto explicitly considers examples (first example) which are not cold-rolled (“the high-strength steel sheet according to the embodiment of the present invention is manufactured through hot rolling, cooling, and reheating or [emphasis added] through hot rolling, cold rolling, cold-rolled sheet annealing, cooling, and heat treatment” [0142]; “Since the cold rolling is not performed in the first example” [0196]; “In the first example, since the steel sheet is prepared by hot rolling and subsequent cooling” [0223], [0232], claim 8). Limiting Okamoto to cold-rolled steel sheets is a mischaracterization of the reference.
Though general, respective differences the thicknesses of hot-rolled and cold-rolled steels identified in the declaration (paragraph 5) do not limit claim 12 as written, even if Okamoto were limited to the cold-rolled embodiments, Okamoto discloses that the final steel sheet of the cold-rolled embodiment has a thickness of 0.4 mm to 3.0 mm [0215], which overlaps the thickness the declaration identifies for hot-rolled steel sheets of ~1.5 mm or more. The thickness identified in the declaration of hot-rolled steel sheets therefore is not structure which distinguishes the presently claimed steel sheet over that disclosed by Okamoto.
The discussion of the results of cooling from hot-rolling with respect to martensite and carbonitrides in reference to the hot-rolled intermediate of the steel sheet disclosed by Okamoto (paragraphs 6-9 of the declaration) does not show that the steel sheet disclosed by Okamoto fails to meet the claimed structure. Particularly note that the steel sheet disclosed by Okamoto does contain significant amounts of martensite ([0171-172], Table 3), and particularly note that Okamoto explicitly identifies the embodiments in Table 3 which clearly list martensite as the very same materials as those in Table 2 of Okamoto for which the declaration asserts martensite cannot form (See the discussion of the first example starting paragraph [0231] of Okamoto, particularly paragraphs [0232-233]). Okamoto further discloses that “Nb, Ti, and V contribute to improvement in strength by forming carbides” [0162] and “When Ti and Nb are contained, N forms (Ti, Nb) N” [0156]; therefore, the steel sheet disclosed by Okamoto would contain some amount of martensite and Nb carbonitrides (carbonitrides are by definition formed by a mixture of carbon and nitrogen containing precipitate compounds), which paragraph 9 of the declaration asserts the intermediate hot-rolled steel sheet disclosed by Okamoto would not possess. The declaration does not actually provide evidence that the steel sheet disclosed by Okamoto is entirely devoid of Nb carbonitrides. 
Applicant’s characterization that Okamoto can only attain the claimed strengths when the Si concentration is outside the claimed range is inaccurate because the steel sheets of Okamoto’s Examples 3, 5, 11, 27, 28, and 36 all have a Si content within the claimed range and a tensile strength within the claimed range (Tables 1 and 4), and these examples of Okamoto are those which Okamoto identifies as the “first example” which is not cold-rolled [0196], [0223], [0231-255]). 
The argumentative discussion regarding tensile strength and carbonitride precipitates in paragraphs 10-13 of the declaration are insufficient in showing that the steel sheet disclosed by Okamoto would not meet the structure recited in present claim 12. Claim 12 does not specify an amount of carbonitride precipitates or degree of carbonitride strengthening required in order to meet the claimed precipitation strengthened limitation, and Okamoto discloses that “Nb, Ti, and V contribute to improvement in strength by forming carbides” [0162]. The portion of Okamoto [0156] which the declaration quotes still explicitly states that carbonitrides would form. As any infinitesimal amount of Nb carbonitride precipitate strengthening would meet the structure imparted by the precipitation strengthened limitation recited in claim 12, the declaration’s discussion of the carbonitride precipitates in paragraphs 10-13 is insufficient in showing that the claimed steel sheet structurally defines over the Nb precipitate (carbide) strengthened steel sheet disclosed by Okamoto [0162] which Okamoto discloses also contains Nb precipitates [0156]. As Okamoto discloses a tensile stress (tensile strength) of 500 N/mm2 = 500 MPa or more [0187], and the presently claimed tensile strength of at least 600 MPa, the tensile strength of the claimed steel itself does not define over the structure of the steel sheet disclosed by Okamoto. 

Claim Interpretation
The specification does not provide explicit clarification on the range of specific activity encompassed by approximate language; therefore, the word “about” will be interpreted as encompassing ±10% of the recited numerical value, and the limitation “about 40%” in claim 19 will therefore be interpreted as encompassing a range of: 36-44%.
Though the claims identify the claimed steel sheet as a “dual phase steel sheet”, the number of microstructure phases present in the example steel sheet in the specification and in claim 20 is three (ferrite, martensite, bainite); therefore, the limitation “dual phase steel sheet” will be interpreted to require “at least two phases”.
In view of applicant’s remarks filed November 4, 2021, the limitation “hole expansion ratio” in claim 19, will be interpreted as the measured degree of expansion of a hole just before cracking occurs when the expansion of the hole is taken to the point of cracking.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12, 15-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US20180148809) cited in prior office action(s). 
Regarding claim 12 Okamoto discloses a steel sheet [0009], [0072] which is hot-rolled [0007], [0093], [0098], [0138], [0142], [0196], [0232], including embodiments (first example) which are not subsequently cold-rolled [0196], [0142], [0223], [0232-234]. Elements of the chemical composition in wt% disclosed by Okamoto are compared with the presently claimed chemical composition in wt% in the table below.
Element
Okamoto
Present claim 12
C
0.03 to 0.35 [0011], [0073]
0.03-0.12
Mn
0.3 to 4.0 [0013], [0075]
0.8-1.5
Si
0.01 to 2.0 [0012], [0074]
< 0.1
Cr
0.0 to 3.0 [0018], [0080] 
0.3-0.7
S
0.05 or less [0016], [0078]
0.008 maximum
P
0.10 or less [0015], [0077] 
0.025 maximum
Al
0.01 to 2.0 [0014], [0076]
0.01 to 0.1
N
0.010 or less [0017], [0079] 
0.007 maximum
Nb
0.0 to 0.3 [0022], [0084]
0.005-0.035
V
 0.0 to 0.5 [0024], [0086] 
More than 0 and 0.06 maximum
Fe and inevitable impurities
Balance [0030], [0092]
remainder


Okamoto discloses that the lower limits of all alloying elements which are not listed in the above table as zero [0072-92], [0142]; therefore, the composition disclosed by Okamoto encompasses a steel sheet consisting of the presently claimed elements. Okamoto discloses amounts of alloying elements in ranges overlapping claimed ranges [0011-30], [0073-92]. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Okamoto discloses a microstructure [0031-35] of 20% or more ferrite [0173-174], 5% or more martensite [0171-172] and 5% or less pearlite [0175-176]. The microstructure explicitly set forth by Okamoto [0031-35], [0170] therefore encompasses the interpretation of dual phase given above.
The claimed limitation wherein the dual phase steel sheet is precipitation strengthened by Nb carbonitrides is a product-by-process limitation which limits the patentability of the claimed steel sheet to the structure implied by the precipitation strengthening and not the manipulation of performing a precipitation strengthening step. See MPEP 2113(I). Okamoto discloses that “Nb, Ti, and V contribute to improvement in strength by forming carbides [a type of precipitate]” [0162] and “When Ti and Nb are contained, N forms (Ti, Nb) N” [0156]; therefore, Okamoto discloses that the steel sheet is precipitation strengthened and the steel sheet disclosed by Okamoto would contain some amount of carbonitrides (carbonitrides are by definition formed of a mixture of carbon and nitrogen containing precipitate compounds). As any infinitesimal amount of Nb carbonitride precipitate strengthening would meet the structure imparted by the precipitation strengthened limitation recited in claim 12, the steel sheet disclosed by Okamoto would meet the structure of Nb carbonitrides implied by the limitation the hot rolled dual phase steel sheet is precipitation strengthened by Nb carbonitrides. Okamoto hot-rolls the steel sheet [0007], [0093], [0098], [0138], [0142], [0196], [0232]; the Nb carbonitrides which would form in the steel sheet disclosed by Okamoto due to the presence of Nb, carbides and nitrogen [0156], [0162] would therefore be present in an “as hot-rolled” steel sheet.
Okamoto discloses the steel sheet has a martensite grain size of 4 µm or less ([0036], claim 1), and an average grain size for all phases of 10 µm or less [0194-195]. The ranges disclosed by Okamoto ([0036], [0194-195], claim 1) overlap or encompass the claimed ranges. Okamoto discloses a tensile stress (tensile strength) of 500 N/mm2 = 500 MPa or more [0187]. The range disclosed by Okamoto overlaps the claimed range, and Okamoto discloses examples which show that Okamoto considers tensile strength greater than 600 MPa (600 N/mm2) to be inventive (Tables 4 and 8). When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
The steel sheet disclosed by Okamoto must have some yield stress. Okamoto is silent on the numerical value of the yield stress, which the steel sheet must possess. Yield stress, is a material property of a steel sheet that is inseparable from the chemical composition and microstructure of the material of the sheet. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or (emphasis added) are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Considering the composition of the steel sheet disclosed by Okamoto [0011-30], [0073-92], the microstructure of the steel disclosed by Okamoto [0031-35], [0170-175], the grain sizes disclosed by Okamoto ([0036], [0194-195], claim 1), and the material properties which Okamoto does explicitly disclose ([0187], Tables 4 and 8, Figs. 7-10), the disclosure of Okamoto establishes a sound basis that the yield stress, which the steel sheet disclosed by Okamoto must have, would meet or overlap the ranges recited in claim 12.
Regarding claim 16, the elongation which Okamoto measures is the total elongation (elongation at ultimate tensile test) [0187], [0234]. Values of inventive elongation disclosed by Okamoto range from 15.5% to 33.9%, and inventive elongations show that Okamoto explicitly considered elongations within the claimed range (Tables 4 and 8, Figs. 7 and 9). When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 20, the microstructure disclosed by Okamoto encompasses the claimed ranges. [0031-35], [0170]. Examples disclosed by Okamoto show that Okamoto considers steels with both 70% or more ferrite and 10% or more martensite as inventive (samples 1-2, 8-11, 24, 29-30, 35 Table 4; samples 102, 109, 111-112, 130, 137, 149 Table 8). When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	
Regarding claims 15, and 17-19, while the steel sheet disclosed by Okamoto must have some uniform elongation, strain hardening exponent, yield ratio, and hole expansion ratio in a punched state, Okamoto is silent on the values of the uniform elongation, strain hardening exponent, yield ratio, and hole expansion ratio in a punched state of the steel sheet. Uniform elongation, strain hardening exponent, yield ratio, and hole expansion ratio in a punched state, are material properties of a steel sheet that are inseparable from the chemical composition and microstructure of the material of the sheet. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Considering the composition of the steel sheet disclosed by Okamoto [0011-30], [0073-92], the microstructure of the steel disclosed by Okamoto [0031-35], [0170-175], the grain sizes disclosed by Okamoto ([0036], [0194-195], claim 1), and the material properties which Okamoto does explicitly disclose ([0187], Tables 4 and 8, Figs. 7-10), Okamoto establishes a sound basis that the uniform elongation, strain hardening exponent, yield ratio, and hole expansion ratio in a punched state which the steel sheet disclosed by Okamoto must have, meet or overlap the ranges recited in claims 15, and 17-19.
Regarding claim 22, Okamoto discloses that “Nb, Ti, and V contribute to improvement in strength by forming carbides [a type of precipitate]” [0162] and “When Ti and Nb are contained, N forms (Ti, Nb) N” [0156]; therefore, Okamoto discloses that the steel sheet is precipitation strengthened and the steel sheet disclosed by Okamoto would contain some amount of carbonitrides (carbonitrides are by definition formed by a mixture of carbon and nitrogen containing precipitate compounds). As any infinitesimal amount of (Nb, V) carbonitride precipitate strengthening would meet the structure imparted by the precipitation strengthened limitation recited in claim 22, and Okamoto discloses that both Nb, and V form the carbides [0162], the steel sheet disclosed by Okamoto would meet the structure of (Nb, V) carbonitrides implied by the limitation the hot rolled dual phase steel sheet is precipitation strengthened by V carbonitrides and/or (Nb, V) carbonitrides. Okamoto hot-rolls the steel sheet [0007], [0093], [0098], [0138], [0142], [0196], [0232]; the (Nb, V) carbonitrides which would form in the steel sheet disclosed by Okamoto due to the presence of Nb, V, carbides and nitrogen [0156], [0162] would therefore be present in an “as hot-rolled” steel sheet. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Regarding the rejection of claim 12 under 35 USC 103 over Okamoto (US20180148809), applicant’s argument that the presently claimed steel sheet is a hot-rolled steel sheet whereas Okamoto discloses a cold-rolled steel sheet [0007], [0099], [0138] are not persuasive because Okamoto hot-rolls the steel sheet before cold rolling [0007], [0093], [0098], [0138], and Okamoto explicitly considers examples (first example) which are not cold-rolled (“the high-strength steel sheet according to the embodiment of the present invention is manufactured through hot rolling, cooling, and reheating or [emphasis added] through hot rolling, cold rolling, cold-rolled sheet annealing, cooling, and heat treatment” [0142]; “Since the cold rolling is not performed in the first example” [0196]; “In the first example, since the steel sheet is prepared by hot rolling and subsequent cooling” [0223], [0232], claim 8). Limiting Okamoto to cold-rolled steel sheets is a mischaracterization of the reference. Okamoto is relevant prior art for all that the reference contains, including the embodiments which are not cold-rolled. See MPEP 2123.
Arguments that Okamoto can only attain the claimed strengths when the Si concentration is outside the claimed range is inaccurate because the cold-rolled steel sheets of Examples 3, 5, 11, 27, 28, and 36 all have a Si content within the claimed range and a tensile strength within the claimed range (Tables 1 and 4). Tables 1 and 4 are the hot-rolled “first example” disclosed by Okamoto [0231-235]. Absent direct evidence to the contrary, mere arguments that Okamoto does not outweigh the direct evidence that Okamoto does achieve a claimed tensile strength within the claimed amount of Si. The arguments of counsel cannot take the place of evidence in the record where evidence is necessary (MPEP 716.01(c) and 2145(I)). 
As Okamoto discloses a tensile stress (tensile strength) of 500 N/mm2 = 500 MPa or more [0187], the present action, and prior office actions which rely on Okamoto rely on Okamoto’s direct disclosure of a tensile stress and not on inherency, as suggested in applicant’s arguments, to meet the presently claimed tensile strength limitation recited in claim 12.
Arguments that Okamoto teaches away from precipitate strengthening by carbonitriding are not persuasive because any infinitesimal amount of precipitation by carbonitriding would meet the claimed limitation wherein the steel sheet is precipitation strengthened by Nb carbonitrides, and Okamoto discloses that “Nb, Ti, and V contribute to improvement in strength by forming carbides [a type of precipitate]” [0162] and “When Ti and Nb are contained, N forms (Ti, Nb) N” [0156], thereby disclosing that the steel sheet relied upon would have some degree of Nb carbonitrides.  Nb carbonitride precipitates is the structure implied by the claimed limitation wherein dual phase steel sheet is precipitation strengthened by Nb carbonitrides. As long as claim 12 lacks a minimum degree of precipitates formed in the claimed precipitation strengthened steel arguments that Okamoto teaches away from the structure encompassed by the claimed carbonitride precipitation strengthened steel cannot be persuasive in view of Okamoto’s disclosure of Nb carbide precipitation strengthened steel [0162] in which nitrogen precipitates are also present [0156].
As explained in above sections the declaration filed November 3, 2022 is insufficient in showing nonobviousness of the claimed structure over the Okamoto disclosure.
Applicant acknowledges rejection of dependent claims but argues the patentability of dependent claims through limitations incorporated from dependence on claim 12. This argument is not persuasive for the reasons given above with respect to claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736